DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 7/8/2021 from which Claims 1 and 3-5 are pending, where Claim 1 is amended and Claim 2 is cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 7/8/2021.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1 and 3-5, Claim 1 recites “An optical film . . . a resin layer . . . a film thickness of 100 μm or more and 500 μm or less.”  This recitation is confusing, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2017019674, Yamamoto.  A copy of the English machine translation was supplied by Applicants which will be referenced throughout this Office Action for disclosures and referred to as “Yamamoto”) evidenced by U.S. 2019/0300425, Ikadai (hereinafter “Ikadai”).     
Regarding Claims 1 and 3, Yamamoto discloses in the abstract in the claims 1-4 and at ¶s 0025, 0030 0038 and 0051 a layered body that is used as a substrate in an organic EL display device like an organic electroluminescent (“EL”) display with optical properties {reading on optical film}, the layered body comprising: a brittle material layer made of a glass substrate that has a thickness of 10-200 μm; and a resin layer that is Claim 1}, wherein the tensile modulus of elasticity of the resin layer at 25°C is 1-10000 MPa where the resin layer protects the brittle glass layer.  Ikadai evidences at ¶ 0040 that the elastic modulus (tensile elastic modulus is Young's modulus)).  The afore-described ranges for glass layer thickness, resin layer thickness, and Young’s modulus overlap these ranges for pending Claims 1-2.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶s 0023- 0025 the resin layer can have a silicon resin {reading on Claim 3}.  From the forgoing disclosures one of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have the optical film with the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer for an organic EL display device as in pending Claims 1 and 3.   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of JP 2003248429, Watabe et al, a copy of the English language translation was supplied by Applicants and will be referenced throughout this Office Action for disclosures and referred to as “Watabe”.    
Regarding Claim 4, Yamamoto is applied as to Claim 1, however Yamamoto in disclosing an EL display device with a display laminate film with optical properties does not expressly disclose a display panel with the optical film.    
Watabe discloses in the abstract and drawings and claims  an impact resistant film for a flat display panel which prevents the breakage and scattering of a glass panel when receiving an impact and which contributes to the reduction of the weight and thickness of the flat panel display {reading on display panel of an image display device for Claim 4}.  The impact resistant film 10 for a flat display panel is joined to the front glass plate of a flat display panel main body, and is provided with a first layer on the front glass plate side and a second layer 14 on an observation side, and characterized in that the first layer consists of a transparent synthetic resin having a shear modulus of greater than 3x 107 Pa and a thickness of 2,0 mm to 7.0 mm, and the second layer 14 consists of a transparent synthetic resin having a shear modulus greater than that of the first layer in the extent of 1 x 106 Pa to 1 x 109 Pa and a thickness of 0.05 mm to 3.0 mm.  From the drawings the reference number 20 is the planar display panel that has the films.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yamamoto the optical film with the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer for an organic EL display device where the resin layer protects the glass, where such a laminate optical film with resin having the purpose of .  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Watabe further in view of JP 2013-184396, Ryosuke et al, a copy of the English language translation was supplied by Applicants and will be referenced throughout this Office Action for disclosures and referred to as “Ryosuke”.      
For Claim 5, Yamamoto in view of Watabe is applied as to Claim 4, however Yamamoto as modified does not expressly disclose a display panel as an organic light-emitting diode panel.  .    
Ryosuke discloses in the abstract, claims and drawings and at ¶s 0019, 0035-0036 and Fig 5 providing a protection structure for an image display surface, capable of preventing scattering and damage of an image display device even when it is thin, and to provide a portable terminal including the same.  A protection structure 3 for an image display surface includes a transparent glass panel 31 and a self-repair material layer 32 covering at least one surface of the glass panel 31 and comprising a soft resin material.  The self-repair material layer 32 has viscoelasticity.  The image display device 2 is a device for displaying an image and a video by emitting light based on a signal generated by the electronic component 4. The image display device 2 is electrically connected to 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Yamamoto as modified with Watabe the optical film with the overlapping thicknesses and Young’s modulus with silicone resin in the resin layer for an organic EL display device where the resin layer protects the glass, where such a laminate optical film with resin is with a display panel, as afore-described for Claim 4, where from Ryosuke combined with the display panel with protecting films is an organic light emitting electrode touch panel covering the glass panel also with organic light emitting motivated to have additional functionality with protection provided by the laminated films.  Furthermore the combination of Ryosuke and Yamamoto as modified has a reasonable expectation of success because both have films for protection in electronic display devices.  
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. 
Applicants traverse the rejection under 35 U.S.C.103 based on the Yamamoto reference and the overlapping ranges for glass substrate thickness of 10-200 μm; and a resin layer that is adjacent to the glass substrate having a thickness of 10-200 μm {overlapping the film thickness by addition of the two ranges for 20 to 400 μm thickness}, and the tensile modulus of elasticity of the resin layer at 25°C is 1-10000 MPa in that Yamamoto' s general teachings and examples provide no direction toward the combination of features required by claim 1 and no reason to expect that the combination of features required by claim 1 would result in advantageous properties for an optical film.    
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., advantageous properties for the optical film such as superior performance for both impact resistance (absence of cracks or depressions in the optical film and absence of cracks in a soda glass piece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicants also argue that as seen in the discussion at paragraphs [0023] - [0040] of the machine translation, Yamamoto does not teach the nature of the resin layer to be of particular importance.  While paragraph [0035] of Yamamoto discusses the tensile modulus for the resin layer, the ranges set forth are broad, e.g. 1 MPa to 10000 MPa, and the guidance for selecting an appropriate tensile modulus is limited to broad generalities.  The specific examples of the reference do not provide any embodiments for the resin layer within the Young's modulus range of 70 MPa or more and 1200 MPa or less and the thickness range of 100 μm or more and 500 μm or less as required by claim 1.  Particularly, the resin layer Young's moduli of all the examples (i.e. examples 1 to 6) are 1500 and 2400 MPa, which are above the recited range of 70 to 1200 MPa.  Also, the resin layer thicknesses of these examples are 3.0, 6.0, and 15.0 μm, which are significantly below the recited range of 100 to 500 μm.  See Table 1 on page 31 of the machine translation of Yamamoto.  
In response Applicants argument that Yamamoto does not teach the nature of the resin layer to be of particular importance at ¶s [0023] - [0040] of the machine translation is miss-placed.  At least ¶s 0023 and 0025 directly contradict Applicants’ miss-placed conclusory argument that Yamamoto does not teach the nature of the resin 
Also in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also 
Applicants’ submit that as seen in the experimental results summarized in Table 1 on page 67 of the specification as filed, a product satisfying the requirements for both the thickness of the glass base and Young's modulus for the resin layer were able to achieve superior performance for both impact resistance (absence of cracks or depressions in the optical film and absence of cracks in a soda glass piece to which the optical film was applied) and foldability. See Examples 1-8 in Table 1.  Comparative Examples 1-6, which satisfied one, but not both, of these requirements, failed to achieve superior performance for at least one of the impact resistance and foldability properties.  Furthermore, as disclosed in paragraph [0047] of the specification as filed, a resin layer film thickness below the recited range can reduce hardness. 
In response, the data are not persuasive given they are is not commensurate in scope with the scope of the present claims.  As set forth in MPEP As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  The data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  Specifically, Applicants have only shown data for other than a glass thickness of 50 µm or Young’s modulus from 70 to 80 and 954 to 1200 MPa.  Also the examples have a particular resin for the resin layer with a Young’s modulus where the resin is a phenylsilicone while the present claims are open to any resin like a acrylics, urethanes, epoxies, polyesters, polyimides, polyamines, polyethylene ionomer, polycarbonate and the like providing a film with Young’s modulus in the range of 70 to 1200 MPa.
Acknowledgement is made of Applicants’ position that the patentability of Claims 4-5 relies upon that of amended claim 1.    
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787